DETAILED ACTION
Status of the Application
This communication is a first Office Action Non-Final rejection on the merits.
The present application is being examined under the pre-AIA  first to invent provisions.  It is acknowledged that this application is a Continuation of application 16/989,226 (now US Patent 11,183,888), in which is a Continuation of application 14/412,843 (now US Patent 10,770,927). 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 11,183,888. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a wireless power transfer system in a similar manner without patentable distinguishable features.
Regarding claim 2, claim 2 of U.S. Patent No. 11,183,888 discloses an inductive power outlet for inductively transmit power to a receiver, the inductive power outlet comprising: 
at least one inductor inductive coupled to a coil of the receiver having together a resonant frequency; and 
a driver configured to receive a direct current (DC) from a DC power supply, select a power level of a plurality of' power levels, and convert the DC at the power level to generate an alternating current (AC) voltage across the at least one inductor, wherein a frequency of the AC voltage is different from the resonant frequency (see Claim 2).
Regarding claims 5-14, these claims are unpatentable over claims 3,4,6,9-11,13 and 15 of U.S. Patent No. 11,183,888 since are very similar.
	Regarding claim 15, claim 16 of U.S. Patent No. 11,183,888 discloses a receiver inductively receiving power transmitted by an inductive power outlet, the receiver comprising:
a coil of the receiver inductively coupled to at least one inductor of the inductive power outlet, the coil and the at least one inductor having together a resonant frequency; and 
a feedback signal generator configured to provide a feedback signal to the inductive power outlet, wherein the receiver receives the power generated by the inductive power outlet in accordance with the inductive  power outlet receiving a direct current (DC) from a DC power supply, selecting a power level of a plurality of power levels, and converting the DC at the power level to generate alternating current (AC) voltage across the at least one inductor, and wherein a frequency  of the AC voltage is different from the resonant frequency (See claim 16).
Regarding claims 16-20, these claims are unpatentable over claims 17,19,20 and 21 of U.S. Patent No. 11,183,888 since are very similar.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Partovi (US 8,890,470 B2) discloses in the field of wireless power, to enable interoperability between chargers and receivers, it is important that the two parts of the system (the charger and receiver) can communicate in a manner that allows operation. With the proliferation of different communication schemes, a multi-protocol system that can adapt and interoperate with different communication protocols allows maximum interoperability. Described herein are systems and methods for providing such multi-protocol operation and maximum interoperability. Also described herein are methods for use of magnets in or around magnetically sensitive devices such that the operation of such a device is not impaired. Applications in various devices and systems are described. In particular, applications for fastening mobile devices to their cases or other surfaces, and also alignment or attachment for power transfer or charging are described.
	Deluca (US 2012/0217971 A1) discloses an NFC system that has a battery and a mobile wireless communications device. The battery includes a battery housing which houses battery cells, a power measurement circuit to measure a power level of the battery cell and a first NFC circuit to communicate the power level measurement via NFC communication. The mobile wireless communications device includes a portable housing which houses a second NFC circuit and a controller to cause the second NFC circuit to receive the power level measurement from first NFC circuit based upon proximity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/Primary Examiner, Art Unit 2836